Cagmde2d-ev-QN65650-cDosuMatdy Filed 89/29/21 Paged pt? Raaelp,46
AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

John Doe

Plaintiff
V.

 

Civil Action No. 4:21-cv-00658-O

Frank Filipetto, et al
Defendant

 

Summons in a Civil Action

TO: University of North Texas Health Science Center, by and through its President, Michael
Williams, DO, MD, MBA, University of North Texas Health Science Center, 3500 Camp

Bowie Blvd. EAD-840, Fort Worth, Texas 76107 or wherever he may be found.

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received
it) -- or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) -- you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiff's attorney, whose name and address are:

Gaines West
1515 Emerald Plaza
College Station, TX 77845-1515

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

 

DATE: 07/15/2021

[oe mmntte

 
Case 4:21-cv-00658-O Document 11 Filed 08/20/21 Page 2of2 PagelD 47

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 4:21-cv-00658-O

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for UNIVERSITY OF NORTH TEXAS HEALTH SCIENCE CENTER, BY AND THROUGH ITS
PRESIDENT, MICHAEL WILLIAMS, DO, MD, MBA was received by me on August 12, 2021, 8:30 AM.

 

 

[__] I personally served the summons on the individual at (place) on (date)
> Or

[] I left the summons at the individual’s residence or usual place of abode with (name) ,a
person of suitable age and discretion who resides there, on (date) , and mailed a copy
to the individual’ s last known address; or

[Xx] I served the summons on ALETA WHEELER, EXECUTIVE ASSISTANT TO THE PRESIDENT, who is
designated by law to accept service of process on behalf of UNIVERSITY OF NORTH TEXAS HEALTH
SCIENCE CENTER, BY AND THROUGH ITS PRESIDENT, MICHAEL WILLIAMS, DO, MD, MBA on
Monday, August 16, 2021 ; or

 

 

[] I returned the summons unexecuted because: ; or

[| Other: > or

 

My fees are $ -- for travel and $ -- for services, for a total of $ --

I declare under penalty of perjury that this information is true.

Date: 08/16/2021 } \. ee

Server's signature

STEELE SHEPHERD, Certified Process Server
PSC# 12714
EXP: 03-30-2022

 

Printed name and title

1910 Pacific Avenue Suite 9100, Dallas, TX 75201

 

Server's address

Additional information regarding attempted service, etc.:

Successful Attempt: August 16, 2021, 4:01 PM CST at 3500 CAMP BOWIE BLVD EAD-840, FORT WORTH, TX
76107.

Received by ALETA WHEELER, Exccutive Assistant To The President.
